UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
WINDWARD BORA LLC,                                             :

                          Plaintiff,                         :     ORDER

        -v.-                                                 :
                                                                   20 Civ. 1087 (GBD) (GWG)
GLENN SWINNEY, et al.,                                       :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       By Order dated June 3, 2021 (Docket # 28), the Court required each party in this matter
to make certain written submissions to the Court on or before July 2, 2021 in anticipation of a
settlement conference scheduled for July 9, 2021.

        While the plaintiff timely made its submissions, no such submissions were received from
the defendants. This failure is all the more inexcusable inasmuch as (1) a clerk sent an email to
the parties on June 30, 2021, reminding them of the July 2 due date of the submissions; (2) when
no submission from defendants timely arrived, a clerk left a voice message for counsel for
defendants, Narissa Adrienne Joseph, on July 6, which Ms. Joseph failed to return; (3) the clerk
on July 7 emailed Ms. Joseph, who called Chambers and assured the clerk she would make the
submission that day; and (4) as of the signing of this Order, the submission still has not been
made.

        The defendants at no time requested an adjournment of the conference; nor did they seek
to adjourn the deadline for making the required written submissions. The Court obviously cannot
hold a settlement conference if a party has not fulfilled its obligations regarding the written
submissions.

        Accordingly, the settlement conference scheduled for July 9, 2021, is adjourned sine die.
The Court notes that it represents a great inconvenience to the Court to have been required to
hold a significant block of time for a conference only to be forced to cancel it at the last moment.
This block of time was not available for the scheduling of other important matters that require
the attention of this Court.

        It appearing that the defendants have violated the terms of the Court’s June 3 Order, it is
hereby ORDERED that counsel for the defendants, Narissa Adrienne Joseph, shall set forth her
views on whether in fact there has been a violation of the Court’s Order and, if such violation is
conceded, to offer any explanation as to why sanctions should not be imposed against her or her
clients either based on Fed. R. Civ. P. 16(f), 28 U.S.C. § 1927, or the inherent powers of the
Court. Such showing shall be made by affidavit and a memorandum of law compliant with
Local Civil Rule 7.1(a)(2) filed on or before July 15, 2021. Opposing counsel may file a letter
on or before the same date if counsel wishes to be heard on the matter — for example, with
respect to any expenses the opposing party was required to bear as a result of the defendants’
conduct. If counsel for the defendants wishes that a live hearing be held on this matter, she
should so state and should set forth the reasons why the consideration of this matter based on
written submissions would be insufficient. The Court will thereafter issue a written order in the
event a sanction is imposed.

        In addition, counsel for the defendants is directed to consult with opposing counsel in
accordance with the procedures set forth in paragraph 8 of the Standing Order in Cases Referred
for Settlement (Docket # 28) and to file a letter no later than July 15, 2021, proposing a new date
for the conference.

       SO ORDERED

Dated: New York, New York
       July 8, 2021
